Name: Commission Regulation (EEC) No 1425/83 of 2 June 1983 re-establishing the levying of customs duties on certain women' s, girls' and infants' garments, products of category 80 (code 0800), originating in Brazil, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3378/82 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 6 . 83 Official Journal of the European Communities No L 145/ 19 COMMISSION REGULATION (EEC) No 1425/83 of 2 June 1983 re-establishing the levying of customs duties on certain women's , girls ' and infants' garments , products of category 80 (code 0800), originating in Brazil , to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3378/82 apply whereas , in respect of certain women s, girls ' and infants' garments, products of category 80 (code 0800), the relevant ceiling amounts to 1,100 tonnes ; whereas, on 27 May 1983 , imports of the products in question into the Community, originating in Brazil , a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Brazil , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3378/82 of 8 December 1982 applying generalized tariff preferences for 1983 in respect of textile products originating in developing countries ('), and in parti ­ cular Article 4 thereof, HAS ADOPTED THIS REGULATION : Whereas Article 2 of that Regulation provides that preferential tariff treatment shall be accorded, for each category of products subjected to individual ceilings not allocated among the Member States , within the limits of the quantities specified in column 7 of Annex A or B thereto, in respect of certain or each of the countries or territories of origin referred to in column 5 of that Annex ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant indivi ­ dual ceilings have been reached at Community level ; Article 1 As from 6 June 1983 , the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3378 /82, shall be re-established in respect of the following products, imported into the Community and originating in Brazil : Code Category CCT heading No NIMEXE code ( 1983) Description (I 2 3 4) 0800 80 61.02 A Women 's , girls and infants ' outer garments : A. Babies ' garments ; girls ' garments up to and including commercial size 86 61.04 A Women's , girls and infants' under garments : A. Babies garments ; girls ' garments up to and including commercial size 86 : Babies ' woven garments , of wool , of cotton or of man-made textile fibres 61.02-01 ; 03 61.04-01 ; 09 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 363 , 23 . 12 . 1982, p . 92 . No L 145/20 Official Journal of the European Communities 3 . 6 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 June 1983 . For the Commission Karl-Heinz NARJES Member of the Commission